       Case 19-10214 Doc                  201-2 Filed 08/02/19 Entered    08/02/19 14:19:57
                    Desc                  Exhibit Exhibit B       Page   1 of 3


     UCC Lien Summary -

     Connecticut Secretary of State

     DEBTOR: Hermitage Inn Real Estate Holding Company LLC


     CREDITOR                                       TYPE OF
                                                    FILING
1.   Berkshire Bank                                 UCC-1
     1259 E. Columbus Avenue, Suite 301
     Springfield, MA 01105                          UCC-3


2.   International Financial Services Corporation   UCC-1
     1113 S. Milwaukee Avenue, Suite 301
     Libertyville, IL 60048                         UCC-3

     Assigned to:

     Fifth Third Bank
     222 South Riverside Plaza
     1MOBB1
     Chicago, IL 60606

3.   Macrolease Corporation                         UCC-1
     185 Express Street, Suite 100
     Plainview, NY 11803

     Macrolease (cont.)                             UCC-3

4.   RCN Capital, LLC Atima                         UCC-1
     75 Gerber Road East
     West Windsor, CT 06074


5.   Lakeland Bank                                  UCC-1
     166 Changebridge Road
     Montville, NJ 07045

6.   Barnstormer Summit Lift LLC                    UCC-1
     29 South Main Street, Suite 327
     West Hartford, CT 06107

7.   Western Equipment Finance, Inc.                UCC-1
     P.O. Box 640
     Devils Lake, ND 58301

8.   Terex Financial Services, Inc.                 UCC-1
     200 Nyala Farm Road
     Westport, CT 06880

9.   Reinhart Foodservice, LLC                      UCC-1
     6250 N. River Road, Suite 9000
     Rosemont, IL 60018




     8582/71/966196
       Case 19-10214 Doc                  201-2 Filed 08/02/19 Entered    08/02/19 14:19:57
                    Desc                  Exhibit Exhibit B       Page   2 of 3



     DEBTOR: HCOC, LLC (HCOC, LLC is now known as Hermitage Club LLC)


     CREDITOR                                      TYPE OF
                                                   FILING

1.   TCF Equipment Finance, Inc.                   UCC-1
     1111 W. San Marnan Drive, Suite A2
     Waterloo, IA 50701-8926


2.   Dell Financial Services L.L.C.                UCC-1
     Mail Stop-PS2DF-23
     One Dell Way
     Round Rock, TX 78682

     Debtor added:

     Hermitage Club LLC                            UCC-3
     PO Box 2210
     West Dover, VT 05356

3.   Berkshire Bank                                UCC-1
     1259 East Columbus Avenue
     Springfield, MA 01105

     Debtor changed to:

     Hermitage Club LLC                            UCC-3
     10 Gatehouse Trail
     West Dover, CT 05356


     DEBTOR: Hermitage Club LLC


     CREDITOR                                      TYPE OF
                                                   FILING

1.   Dell Financial Services L.L.C.                UCC-1
     Mail Stop-PS2DF-23
     One Dell Way
     Round Rock, TX 78682

     Other Debtor:

     HCOC, LLC                                     UCC-3
     PO Box 2210
     West Dover, VT 05356

2.   Berkshire Bank                                UCC-1
     1259 East Columbus Avenue
     Springfield, MA 01105

     Original Debtor:


     8582/71/966196
        Case 19-10214 Doc                201-2 Filed 08/02/19 Entered    08/02/19 14:19:57
                     Desc                Exhibit Exhibit B       Page   3 of 3


      CREDITOR                                       TYPE OF
                                                     FILING

      HCOC, LLC                                      UCC-3

      Debtor changed to:
      Hermitage Club LLC


3.    Corporate Service Company, As Representative   UCC-1
      UCCSPREP@cscinfo.com
      Springfield, IL 62708


4.    WEBBANK                                        UCC-1
      6440 S. Wasatch Boulevard, Suite 300
      Salt Lake City, UT 84121


5.    TCF Equipment Finance, a division of TCF       UCC-1
      National Bank
      1111 W. San Marnan Drive, Suite A2
      Waterloo, IA 50701-8926



6.    NEC Financial Services, LLC                    UCC-1
      250 Pehle Avenue
      Saddle Brook, NJ 07663-5806

7.    NEC Financial Services, LLC                    UCC-1
      250 Pehle Avenue
      Saddle Brook, NJ 07663-5806

8.    TCF Equipment Finance, A Division of TCF       UCC-1
      National Bank
      1111 W. San Marnan Drive
      Suite A2 West
      Waterloo, IA 50701-8926

9.    Sysco Albany, LLC                              UCC-1
      One Liebich Lane
      Clifton Park, NY 12065
10.   Reinhart Foodservice, LLC                      UCC-1
      6250 N. River Road, Suite 9000
      Rosemont, IL 60018




      8582/71/966196
